351 S.W.3d 251 (2011)
AFFIRMATIVE INSURANCE CO., Respondent,
v.
Lonnell L. WALKER, Sr., Appellant.
No. ED 96312.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2011.
Karen T. Louis, Florissant, MO, for appellant.
Leonard Komen, Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Lonnell L. Walker, Sr., appeals the judgment entered against him in this breach-of-fiduciary-duty action. An opinion would have no precedential value. The trial court's judgment is supported by substantial evidence and no error of law appears. *252 We affirm. Rule 84.16(b)(1) and (5).